IN THE UNITED STATES DISTRICT COURT EILED
FOR THE DISTRICT OF MONTANA : »
BILLINGS DIVISION act 25 2089

Clerk, U $ District Court
District Of Montana

  

SHAWN ABEL, on behalf of himself Billings
and others similarly situated, CV 18-166-BLG-SPW
Plaintiff,
ORDER
vs.

AUSTYN SPENCER ENTERPRISES,
LLC, BLUE SKY PIZZA, LLC, and
RHETT HIGHTOWER,

 

Defendants.

 

Upon the parties’ Joint Status Report and Motion to Stay Litigation (Doc. 31)
for purposes of completing settlement documentation, and for good cause appearing,

IT IS HEREBY ORDERED that this litigation is stayed for seven (7) days,
through November 1, 2019.

IT IS FURTHER ORDERED that all further stipulations and agreements
between the parties set forth in the Joint Motion to Stay Litigation are APPROVED
and ORDERED that the parties shall adhere thereto, subject to further order of the

Court.
DATED this 25th day of October, 2019.

Leeman £2 Lule

SUSAN P. WATTERS
United States District Judge
